DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21, 23-24, 26-27, 29-30 and 36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Claim 41 appeared to have duplicate claim limitations and based on the discussion in the remarks dated June 10, 2022, it seems applicant wanted to include the limitations of claim 9.  Claim 24 was self dependent.  The corrections appear as an examiner’s amendment below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 24, please replace “claim 24,” with “claim 23,”
Regarding claim 41, please replace “and wherein at least 70% by weight of the wood particles have a sieved size in the range of 1 to 2.5 mm.” with and “wherein the composite material composition comprises 40 to 60 % by weight of wood particles calculated from a total weight of the thermoplastic polymer and the wood particles.”
Allowable Subject Matter
Claims 1-3, 6, 9-12, 19-21, 23—24, 26-27, 29-30, 36, 38 and 41 are allowed.  The claims are drawn to a composite material composition comprising: a matrix comprising a thermoplastic polymer having a melting point greater than 110 C and non-fibrillated wood particles distributed within the matrix having a sieved size of at least 1.0 mm, at least a portion of the wood particles being in the form of flat-shaped wood chips, and at least 70% by weight of the wood particles having a sieved size in the range of 1.0 to 2.5 mm wherein a weight ratio of thermoplastic polymer to wood particles is from 35:65 to 80:20.
The claims are allowable over the closest prior art:
Hasegawa (US 2003/0064238) teaches a composite material (Abstract) which comprises a thermoplastic resin ([0059]) having a melting temperature between 100 and 300 C ([0066]) and crushed wood chips of greater than 2 mm ([0065]) which are flat-shaped wood chips (Figure 2).  Hasegawa fails to teach the weight ratio of the plastic and the wood chips.  Hasegawa also fails to teach that at least 70% by weight of the wood particles have a sieved sized in the range of 1.0 to 2.5 mm.
Parssinen et al (US 2012/0090759) teaches a wood composite with thermoplastic resin and wood chips (Abstract).  Parssinen teaches that the ratio of the wood to polymer can vary widely, from 5 to 99 wt. % of the thermoplastic material and 1 to 95 % by weight of the woody material ([0061]).  However, it fails to teach the characteristics of the non-fibrillated wood particles.
Huang et al (US 2012/0231256) teaches a composite material (Abstract) comprising a thermoplastic material such as PLA (Abstract).  PLA is a biodegradable thermoplastic material ([0023]) and given that the processing temperatures of 120 to 200 C ([0047]), the PLA would have a melting temperature of greater than 110 C.  Huang also teaches that the composition comprises wood chips which range in size from 10 to 120 mesh (2 mm to 125 microns) (Claim 5).  Huang also teaches that the wood chips are present in an amount of 200 parts or less per 100 parts of the PLA resin ([0019]). However, Huang fails to teach that the wood chips are all flat shaped.  It also fails to teach that at least 70% by weight of the wood particles having a sieved size in the range of 1.0 to 2.5 mm.
Brandenburg (US 2007/0218219) teaches a polymer and wood chip composite which incorporates all flat chips (claim 1).  Brandenburg teaches that 90% by weight of the wood chips have a size with a thickness between 0.2 and 1.4 mm and a length and width up to 2.5 mm.   However, it fails to teach that the wood chips have at least 70 % by weight sieved sized between 1.0 to 2.5 mm.  It also fails to teach the presence of a thermoplastic polymer having a melting point greater than 110 C.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764